UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-15930 SOUTHWALL TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 94-2551470 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3788 Fabian Way, Palo Alto, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (650) 798-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of“large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As ofAugust 2, 2010, there were 28,831,089 shares of the registrant's Common Stock outstanding. 1 SOUTHWALL TECHNOLOGIES INC. INDEX PART I – FINANCIAL INFORMATION Page Item 1 Financial Statements Unaudited Condensed Consolidated Balance Sheets -June 30, 2010 and December 31, 2009 3 Unaudited Condensed Consolidated Statements of Operations -Three and six month periods ended June 30, 2010 and June 30, 2009 4 Unaudited Condensed Consolidated Statements of Cash Flows -Six month periods ended June 30, 2010 and June 30, 2009 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 26 Item 4 Controls and Procedures 26 PART II – OTHER INFORMATION Item 1 Legal Proceedings 27 Item 1A Risk Factors 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3 Defaults upon Senior Securities 27 Item 5 Other Information 27 Item 6 Exhibits 28 Signatures 29 2 Index PART I. FINANCIAL INFORMATION Item 1Financial Statements: SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) June30, 2010 December31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $216 at June 30, 2010 and $115 at December 31, 2009 Inventories Other current assets Total current assets Property, plant and equipment, net Goodwill - Intangibles and other assets Total assets $ $ LIABILITIES, PREFERRED STOCK ANDEQUITY Current liabilities: Current portion of long term debtand capital lease obligations $ $ Accounts payable Accrued compensation Other accrued liabilities Total current liabilities Term debt and capital lease obligations Other long term liabilities - 58 Total liabilities Commitments and contingencies (Note 6) Series A 10% cumulative convertible preferred stock, $0.001 par value; $1.00 stated value; 5,000 shares authorized, 4,893 shares outstanding at June 30, 2010 and December 31, 2009 respectively (Liquidation preference: $7,501 and $7,255 at June 30, 2010 and December 31, 2009, respectively) Southwall stockholders’ equity: Common stock, $0.001 par value per share; 50,000 shares authorized, 28,831 shares outstanding at June 30, 2010 and 28,791 shares outstanding atDecember 31, 2009 29 29 Capital in excess of par value Accumulated other comprehensive income Accumulated deficit (55,985 ) (60,359 ) Total Southwall stockholders’ equity Noncontrolling interest - Total equity Total liabilities, preferred stock and equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Index SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended Six months ended June30, 2010 June30, 2009 June30, 2010 June30, 2009 Net revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Income from operations Interest expense, net ) Other income (expense), net ) Income before provision for income taxes Provision for (benefit from) income taxes ) 34 ) Net income Net loss attributable to noncontrolling interest ) - ) - Net income attributable to Southwall Deemed dividend on preferred stock Net income attributable to common stockholders $ Net income per common share: Basic $ Diluted $ Weighted average shares used in computing net income per common share: Basic Diluted See accompanying notes to unaudited condensed consolidated financial statements. 4 Index SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six months ended June30, 2010 June30, 2009 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Gain on acquisition of controlling interest in SIG ) - Gain on settlement of liability - ) Deferred income tax ) ) Loss on disposal of property, plant and equipment 2 ) Inventory reserves ) ) Depreciation and amortization Stock-based compensation Non-cash effect of acquisition of controlling interest in SIG ) - Changes in operating assets and liabilities (net of assets acquired and liabilities assumed in purchase acquisition: Accounts receivable, net ) ) Inventories Other current and non-current assets ) ) Accounts payable and accrued liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of controlling interest in SIG, net of cash acquired ) - Restricted cash - Proceeds from sale of property, plant and equipment - 28 Expenditures for property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of term debt and capital lease obligations ) ) Proceeds from stock option exercises 39 1 Borrowings from equipment financing - 49 Investment credit in Germany - Net cash used in financing activities ) ) Effect of foreign exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosure: Interest paid $ 154 $ 165 Income taxes paid $ 230 $ 685 Supplemental schedules of non-cash flow investing and financing activities: Dividends accrued $ $ Acquisition of interest in SIG (Note 12) $ 232 $ - Deposits applied to acquisition of property, plant and equipment $ - $ Property, plant and equipment acquired through capital leases $ - $ 88 See accompanying notes to unaudited condensed consolidated financial statements. 5 Index SOUTHWALL TECHNOLOGIES INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollar and share amounts in thousands, except per share data) Note 1—Basis of Presentation: Southwall Technologies Inc., including its wholly owned subsidiaries, Southwall Europe GmbH, Southwall IG Holdings, Inc., and Southwall Insulating Glass, LLC (“SIG”), are hereafter referred to as the “Company,” “Southwall,” “Registrant,” “We,” “Our” or “Us.” The accompanying interim condensed consolidated financial statements of Southwall are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosure normally included in financial statements prepared in accordance with GAAP have been condensed or omitted.In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments considered necessary to present fairly the financial position, results of operations and cash flows of Southwall for all periods presented. The year-end consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. The Company suggests that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto contained in the Company's Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission on March 25, 2010. The results of operations for the interim periods presented are not necessarily indicative of the operating results to be expected for any future periods. The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions, based on all known facts and circumstances that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the periods.Management makes these estimates using the best information available at the time of the estimates.The estimates included in preparing our financial statements include:the accrual for product returns and warranties, allowance for doubtful accounts, quarterly income taxes, inventory valuations (including reserves for excess and obsolete and impaired inventories), reserves for decommissioning costs associated with leasehold asset retirement obligations and the valuation of stock-based compensation.Actual results could differ from those estimates. Note 2–Fair Value Measurements: The Company has estimated the fair value amounts of its financial instruments, including cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities using available market information and valuation methodologies considered to be appropriate and has determined that the book value of those instruments at June 30, 2010 approximates fair value. Based on borrowing rates currently available to the Company for debt and capital lease obligations with similar terms, the carrying value of our term debt and capital lease obligations approximates fair value. 6 Index Southwall invests its cash primarily in money market funds.We utilize the market approach to measure fair value of our financial assets. Cash and cash equivalents are summarized as follows: June30, 2010 Fair Value Book Value Money Market Funds, Level I $ $ Certificates of Deposit, Level I Total cash equivalents Cash Total cash and cash equivalents $ $ December31, 2009 Fair Value Book Value Money Market Funds, Level I $ $ Certificates of Deposit, Level I Total cash equivalents Cash Total cash and cash equivalents $ $ The Company’s financial assets and liabilities are valued using market prices on active markets (Level 1).Level 1 instrument valuations are obtained from real-time quotes for transactions in active exchange markets involving identical assets.As of June 30, 2010, the Company did not have any Level 2 instrument valuations which were obtained from readily available pricing sources for comparable instruments or any Level 3 instruments without observable market values that would require a high level of judgment to determine fair value. Note 3—Inventories: Inventories are stated at the lower of cost (determined by the average cost method) or market. Cost includes materials, labor and manufacturing overhead. The Company establishes provisions for excess and obsolete inventories to reduce such inventories to their estimated net realizable value. Such provisions are charged to cost of revenues. At June 30, 2010 and December 31, 2009, inventories consisted of the following: June30 December31 Raw materials $ $ Work-in-process Finished goods $ $ 7 Index Note 4 – Property, Plant and Equipment, net: At June 30, 2010 and December 31, 2009, property, plant and equipment consisted of the following: June30 December31 Land, buildings and leasehold improvements $ $ Machinery and equipment Furniture and fixtures Less – accumulated depreciation and amortization ) ) $ $ Note 5Net Income Per Common Share: Basic net income per common share is computed by dividing net income attributable to common stockholders (numerator) by the weighted average number of common shares outstanding (denominator) for the period. Diluted net income per common share gives effect to all dilutive common shares potentially outstanding during the period, including stock options and convertible preferred stock. The Company excludes options from the computation of diluted weighted average shares outstanding if the exercise price of the options is greater than the average market price of the shares because the inclusion of these options would be anti-dilutive to net income per share. The Company also excludes preferred shares convertible into common stock from the computation of diluted weighted average shares outstanding when the effect would be anti-dilutive. At June 30, 2010 and 2009, $780 and $2,874 outstanding options, respectively, were excluded from the dilutive net income per common share calculation, as they were anti-dilutive because the option prices were higher than the average market price during each of the six month periods. The Company has accrued a deemed dividend on preferred stock of $122 for each of the three month periods ended June 30, 2010 and 2009.The dilutive effect of convertible securities shall be reflected in diluted net income per share by application of the if-converted method. Under this method, if an entity has convertible preferred stock outstanding, the preferred dividends applicable to convertible preferred stock shall be added back to the numerator unless their effect is anti-dilutive. Tables summarizing net income attributable to common stockholders, basic and diluted net income per common share, and weighted shares outstanding are shown below: Three months ended Six months ended June30, 2010 June30, 2009 June30, 2010 June30, 2009 Net income attributable to common stockholders-basic $ Add:Deemed dividend on preferred stock Net income attributable to common stockholders-diluted $ Weighted average common shares outstanding-basic Dilutive effect of Series A preferred shares Dilutive effect of stock options Weighted average common shares outstanding - diluted Basic net income per common share $ Diluted net income per common share $ 8 Index Note 6 – Product Reporting: Southwall operates in one segment.The total net revenues for the automotive glass, window film, architectural and electronic display product lines for the three month periods ended June 30, 2010 and 2009 were as follows: Three months ended Six months ended June30, 2010 June30, 2009 June30, 2010 June30, 2009 Automotive glass $ Window film Architectural 1, 760 Electronic display 44 74 70 Total net revenues $ The following is a summary of net revenues by geographic area (based on the location of the Company's customers) for the three month periods ended June 30, 2010 and 2009: Three months ended Six months ended June30, 2010 June30, 2009 June30, 2010 June30, 2009 Europe $ Asia Pacific United States Rest of the world Total net revenues $ Note 7Commitments and Contingencies: Commitments The Company leases certain property and equipment as well as its facilities under noncancellable operating leases.These leases expire at various dates through 2011. In January 2006, the Company renewed a lease agreement for its research and development facility in Palo Alto, California. The lease was renewed in January 2010 for an additional twelve months.Under this lease agreement, the Company had accrued $480 for leasehold retirement obligations, which is included in other accrued liabilities in the accompanying condensed consolidated balance sheets.The method and timing of payments are not yet finalized, and therefore, this estimate of our liability could differ from the actual future settlement amount. Credit Agreement with Wells Fargo Bank In June 2010, we renewed our Credit Agreement with Wells Fargo Bank (“Bank”).The Credit Agreement provides for a $3,000 revolving line of credit.Advances under the line exceeding $1,500 will be limited to 80% of eligible accounts receivable.The Company will not be eligible for additional borrowings if the Company’s consolidated cash balance falls below $3,500.Amounts borrowed under the facility bear interest at either prime plus 0.75% or LIBOR plus 3.5%, determined at the discretion of the Company, and is annualized on the average daily financed amount outstanding.All borrowings under the facilities are collateralized by our assets in the United States and are subject to certain covenants including minimum quarterly net income and minimum liquid asset requirements. 9 Index Term Debt and Capital Lease Obligations As of June 30, 2010, the Company's term debt and capital lease obligations consisted of the following: Description Rate Term Debt Balance at June30, 2010 Capital Lease Balance at June30, 2010 Total Debt Balance at June30, 2010 Due Over Next 12 Months Balance at December31, 2009 German bank loan dated May 12, 1999 (10 year) 6.13 % $
